Citation Nr: 0605983	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-33 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1947 to August 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.  In April 2004, the Board remanded the 
veteran's case to the RO to comply with his request to 
testify at a hearing before a Veterans Law Judge.  In October 
2004, the veteran testified before the undersigned at a 
hearing at the RO.  


FINDINGS OF FACT

1.  A February 1999 RO decision denied the veteran's claim of 
entitlement to service connection for bilateral foot pain.  
He was notified of the RO's action and did not perfect an 
appeal of the RO's determination.

2.  A May 2001 RO decision denied the veteran's claim of 
entitlement to service connection for bilateral foot 
disorder.  He was notified of the RO's action and did not 
perfect an appeal of the RO's determination.  This is the 
last final decision on any basis as to the feet.

2.  The evidence added to the record since the May 2001 
rating decision is cumulative and redundant and does not 
raise a reasonable possibility of substantiating the claim 
for service connection for bilateral foot disorder.



CONCLUSION OF LAW

The May 2001 rating decision that denied entitlement to 
service connection for bilateral foot disorder is final, and 
new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a 
bilateral foot disorder.  38 U.S.C.A. §§ 5103, 5103A, 5106, 
5107, 5108, 7104(b), 7105 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The VCAA and implementing 
regulations apply to the case at hand, and the requirements 
therein appear to have been met.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in November 2002.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
letter, the veteran was also advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.

Here, the noted "duty to assist" letter was issued prior to 
the appealed November 2002 rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield v. Nicholson, supra.  Accordingly, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


II.  New and Material Evidence

The RO, in a February 1999 determination, denied the 
veteran's claim of service connection for bilateral foot 
pain.  The RO found at that time that the evidence of record 
did not show any injury or disease of the feet in service or 
currently any treatment for a foot disorder.  The veteran, 
after notice, did not appeal the RO's decision, and it became 
final.

The evidence of record at the time of the RO's February 1999 
decision that denied entitlement to service connection for 
bilateral foot pain includes the veteran's service medical 
records (SMRs).  A SMR dated in July 1950 shows that the 
veteran was examined the day after leaving the USS CHICOT 
(AK-170) and was found physically qualified for transfer to 
other duty.  When examined for discharge from service in 
August 1950, the lower extremities were normal.

The veteran's discharge record indicates that he served 
aboard the USS CHICOT (AK-170).  

Also of record at the time of the RO's 1999 decision were 
private clinical records dated from October 1996 to June 
1997, which are not referable to any foot disorder.

In July 2000, the veteran submitted a new request for service 
connection for bilateral foot disorder.  

Added to the record were VA outpatient treatment records from 
October 1999 and May 2000.  When seen at the VA clinic in May 
2000, the veteran complained of bilateral foot problems and 
pain for many years.  One May 2000 VA record states the 
veteran was ambulatory and in no acute distress without any 
foot swelling.  A bony prominence was noted on top of each 
foot that was slightly painful to palpation but not 
fluctuant.  X-rays showed no gross abnormalities or fractures 
on either foot.  The radiologist reported no evidence of 
osteomyelitis or lesions identified with the foot bones.  

Evidence added to the record also included a July 2000 
statement from the veteran's podiatrist, Dr. K.W.H.  It was 
noted that the veteran was seen several months previously and 
complained of painful feet.  Dr. K.W.H. said that the veteran 
stated while he was in service on a ship his feet slid 
underneath a part of the ship, became stuck, and had to be 
extricated.  He said that ever since that event, his feet 
hurt.  The veteran had some marked bony spurs that formed 
around the base of the first metatarsal cuneiform area that 
were painful since service.  Surgery was performed on the 
right foot and the bony spurs were removed. The podiatrist 
also noted that bony proliferation was probably consistent 
with some type of trauma to the foot.  Dr. K.W.H. stated that 
not having seen the veteran's foot in service there was no 
way to tell for sure if this was exactly the cause, but it 
was very possible that this could have caused it.

In an unappealed May 2001 rating decision, the RO, without 
specifically using the new and material evidence standard, 
discussed new evidence and found that it was not sufficient 
to grant the veteran's claim for service connection for 
bilateral foot disorder.  This is the last final decision on 
any basis.  

The May 2001 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
May 2001 decision, which was the last final adjudication that 
disallowed the veteran's claim.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. 
§ 3.156(a)).  Since the veteran's request to reopen his 
current claim was filed in October 2002, the regulations in 
effect since August 29, 2001 apply.  Those new provisions 
provide that new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

As noted, an application to reopen the veteran's current 
claim was received by the RO in October 2002.  The evidence 
added to the record includes VA and non-VA medical records 
and examination reports, dated from 1980 to 2005, written 
statements from two of the veteran's shipmates, and the 
testimony of the veteran and his wife in support of his 
claim.

In a February 1980 private medical record, the veteran's 
former personal physician, R.E.O., M.D., wrote that the 
veteran's "fractured feet" arose from when he was in the 
service during the Korean War.  In his December 2002 written 
statement, Dr. R.E.O. stated that the veteran was his patient 
for approximately 30 years.  He said that in the veteran's 
1980 history and physical he noted that the veteran had 
fractured feet when the veteran was in the service during the 
Korean War.  Dr. R.E.O. stated some of the veteran's other 
health problems besides the feet.  He also said that the 
veteran never told him any untruths about past medical 
history so he had no reason to doubt the veteran had 
fractured feet when in service.

As noted, Dr. R.E.O. opined that the veteran's "fractured 
feet" were due to his military service.  However, there is 
no indication in the record that Dr. R.E.O. reviewed the 
veteran's service medical records prior to rendering his 
opinion.  Clearly, Dr. R.E.O. did not undertake review of the 
veteran's service records, but based his premises of in-
service injury solely upon the veteran's statements to him.  
In fact, his December 2002 written statement explains he felt 
no need to doubt the veteran's version of events because of 
his past association with and treatment of the veteran.  An 
opinion regarding the etiology of the underlying condition is 
no better than the facts alleged by the veteran and, when 
unenhanced by any additional medical comment, does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  
A medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).

The veteran, who was 73 years old, underwent a VA examination 
in July 2003.  The examiner had access to the claims file.  
The examination report refers to the absence of foot problems 
or foot treatments in the service medical records.  The 
assessment was undiagnosed chronic bilateral foot pain.  A 
consultation with the podiatry clinic was requested.  In 
September 2003, the VA podiatrist's objective findings 
included intact skin with normal transpupillary thermotherapy 
bilaterally.  No open lesions or pre-ulcerative lesions 
noted.  Toenails were thick, discolored and dystrophic, but 
well-trimmed.  No gross abnormalities noted in the muscle or 
skeletal aspects of the feet.  Muscle strength was normal 
(5/5) and symmetrical for both feet.  Pain noted with 
palpation of plantar metacarpophalangeal joint in the toes.  
Reflexes were intact and no edema noted.  The examiner 
compared x-rays of the feet with the 1999 x-rays.  He noted 
osseous mineralization was normal and no osseous erosions 
were present.  No acute fracture, subluxation or dislocation 
present.  No soft tissue swelling was present.  Right 
hammertoe deformities and splaying of the forefoot were 
present.  The assessment was lesser metatarsalgia secondary 
to first ray hypermobility.

Also added to the record since the May 2001 RO decision were 
VA outpatient treatment records, dated from August 2003 to 
July 2005, which are negative for treatment of foot 
disorders.

Also added to the record were two written statements from 
former shipmates of the veteran to the effect the veteran was 
injured as a result on an on-board accident.  In a November 
2002 letter, Mr. R.C.W. said that in about 1950 the veteran 
had an accident aboard the USS CHICOT AK-170, but that he did 
not know any details.  Mr. P.O. wrote in a May 2004 letter 
that he and the veteran served together on the USS CHICOT.  
While tarping a cargo hole during a bad storm, and while the 
veteran was pulling the tarp, P.O. said that the veteran's 
feet slipped under the angles iron and the veteran was 
injured.  

Even assuming that the veteran was injured aboard the USS 
CHICOT as his former shipmates recalled, when the veteran was 
examined for transfer to other duty on leaving the CHICOT in 
July 1950, and when he was examined for discharge from 
service in August 1950, there was no evidence of any injury 
to either foot or that the veteran was treated for foot 
injuries.  

At his Board hearing, the veteran testified that he was 
injured while serving on the USS CHICOT while it was sailing 
in the Pacific, in 1949 or 1950, but definitely near the end 
of his active duty.  He testified that both feet were 
fractured and swollen as a result of an injury sustained 
while working cargo.  Three sailors carried him to his bunk.  
The veteran testified that no medical corpsman was on board 
at the time of his injury, so he could not seek medical 
treatment.  After the injury, the veteran maintains he was 
confined to his quarters on ship for 12 or 13 days with an 
ice pack for his feet.  He also testified that he was not 
able to tie his shoes.  He did not seek treatment for his 
feet after returning to shore, but hobbled around permitting 
the feet to heal on their own.  

The veteran's wife testified that when she first met her 
husband he told her he did not tie his shoes because he hurt 
his feet while in service.  She also testified that the 
veteran sought private medical treatment for his feet in 
1954.  

The veteran's service representative suggested the VA locate 
the ship's log, apparently to determine if there were entries 
about the injury to the veteran and what actions were taken 
if no medical personnel were on board the ship.

Even if the ship's log were located and entries were found 
showing an accident on board involving the veteran and the 
lack of medical personnel on board ship, the veteran's 
service medical records contain no entries for any foot 
injury or that the veteran needed treatment for any foot 
problems.  A service record dated in July 1950 shows the 
veteran was physically qualified for transfer to other duty, 
after leaving the CHICOT on the previous day.  The veteran's 
discharge from service examination in August 1950 also fails 
to show that the veteran recently had any medical 
difficulties with either foot.  

Here, the veteran has not established an injury in service, 
and he has received no treatment in service for any foot 
disorder.  The veteran is certainly competent to state the 
nature of his activities in service.  However, it is well 
established that as a layperson, the veteran is not 
considered capable of opining, no matter how sincerely, that 
he developed a bilateral foot disorder due to activities in 
service.  See also Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The written correspondence from the veteran's shipmates in 
2002 and 2004, and the spouse's testimony that the veteran 
was treated by a private physician for foot disorders in 
1954, are definitely new evidence under the standard found at 
38 C.F.R. § 3.156(a).  However, the observations of all three 
cannot be fairly construed as material evidence and do not 
raise a reasonable opportunity of substantiating the claim.

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
a bilateral foot disorder essentially fails to address the 
inadequacies of the veteran's claim at the time of the prior 
denials in 1999 and 2001.  In this respect, the additional 
evidence submitted does not suggest that the veteran had 
injuries to both feet related to service, and the VA and non-
VA medical records and statements do not support the 
veteran's contentions that such a disorder was incurred in or 
related to his period of active service.

Here, as was the case at the time of the RO's 1999 and 2001 
decisions, the medical evidence fails to demonstrate that the 
veteran has any bilateral foot injury as a result of active 
military service.

Consequently, the Board finds that the evidence received 
since the May 2001 RO decision denying the claim for service 
connection for a bilateral foot disorder is cumulative and 
redundant of the evidence previously considered by the RO, 
and does not raise a reasonable possibility of substantiating 
the claim for service connection for a bilateral foot 
disorder to warrant reconsideration of the merits of the 
claim on appeal.  As the evidence received since the May 2001 
RO decision to deny service connection for a bilateral foot 
disorder is not new and material, it follows that the claim 
for service connection for a bilateral foot disorder may not 
be reopened.




ORDER

New and material evidence having not been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for bilateral foot disorder is denied.




____________________________________________
Lawrence M. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


